Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This communication is responsive to application filed on 11/23/2020 and
approved Terminal Disclaimer on 4/15/2021.

Claims 2-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are allowable over the prior art of record because none of the prior art
of record teaches nor fairly suggests all the limitations recited in the claims. Specifically,
none of the prior art of record teaches or suggests “ define one or more conditions that permit a new email message or a new email notification to be displayed while the email client is in the inbox pause mode; cause the email client, while the email client is in the inbox pause mode, to pause display of all new email messages and all new email notifications except for any new email messages or any new email notifications that satisfy any of the one or more conditions, wherein the email client continues to display a plurality of previously received email messages while in the inbox pause mode, the plurality of previously received email messages being received prior to entering the inbox pause mode; receive user input comprising search criteria, wherein the user input initiates a search for any email messages that satisfy the search criteria, and wherein the search is performed while the email client is in the inbox pause mode; and cause an email message that was received subsequent to entering the inbox pause mode and that satisfies the search criteria to be displayed”. These limitations, taken in context of the entire claims are allowable over prior art of record.

The closest prior art made of record which is considered pertinent to applicant's disclosure.

Basir et al. U.S patent Pub. No. 2008/0027643, Vehicle Communication system with navigation.

	Edwards et al. U.S. Patent Pub. No. 2019/0020682, Systems and Methods for Discovering an Alerting Users of Potentially Hazardous Messages.

Yang et al. U.S. Patent Pub. No. 2015/0350143, displaying Options, Assigning Notification, Ignoring message and simultaneous User Interface Displays in a Message application.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/SARGON N NANO/
Primary Examiner, Art Unit 2457